QUINN, Associate Judge.
This appeal is an outgrowth of a suit awarding appellee a limited divorce and weekly support money for herself and the parties’ two minor children. The facts are stipulated.
On April 12, 1960, appellee filed a motion to adjudge appellant in contempt for failure to pay as ordered. However, on the morning of the hearing, he satisfied the arrearage and was no longer in default. Nevertheless, the court found appellant in contempt and an order was signed instructing the United States Marshal to confine appellant for thirty days if he should become delinquent in subsequent payments. Upon motion by appellant, a later order was entered vacating this directive but the court retained that portion of the original order reading, “Found as a fact that defendant had failed and refused to pay said order of this Court in that he is financially able to do so by reason whereof he is in contempt of this Court; * * * .”
If the court’s refusal to strike the above quoted sentence was error, it can only be regarded as harmless error since appellant has atoned for his contempt and is no longer subject to imprisonment for non-compliance with the support order. It does not raise an actual controversy and is legally meaningless.
Appeal dismissed.